Case 1:18-cv-00570-JJM-LDA Document 1-4 Filed 10/15/18 Page 1 of 4 PageID #: 42




   EXHIBIT
                                 4
Case 1:18-cv-00570-JJM-LDA Document 1-4 Filed 10/15/18 Page 2 of 4 PageID #: 43




                                           &%S5     Doc No: 00174522                    9
                                                  gook: 8575 Page:




                           ASSIGNMENT OF NOTE AND MORTGAGE
                  KNOW ALL MEN BY THESE PRESENTS, that Mortgage Electronic

   Registration Systems, Inc., as nominee for Countrywide Home Loans, Inc. of 7105

   Corporate Drive, Plano, TX (the "Assignor"), the present holder of that certain note and

   mortgage given by Felipe D. Mercedes and Adelaide D. Mercedes to Mortgage Electronic

   Registration Systems, Inc., as nominee for Domestic Bank dated October 30, 2003 and recorded

   with the Land Evidence Records of the City of Providence, State of Rhode Island in Book 6157,

   Page 335, for valuable consideration to it paid, does without recourse hereby assign, transfer,

   convey and deliver all of its rights, title and interests in and to that certain note and mortgage to

   Bank of New York, as Trustee for the CertificateHolders CWABS 2004-02 of do 7105

   Corporate Drive, Plano, Texas, its successors and assigns.

                   IN WITNESS WHEREOF, Assignor has executed this assignment on this L            ikth
   de                          2001.

                                                          MORTGAGE ELECTRONIC REGISTRATION
                                                          SYSTEMS, INC., AS NOMINEE FOR
                                                          COUNTRYWIDE HOD4B LOANS, INC.


                                                          Name:
                                                          Title;

                        TEXAS
   STATE OF
   CouNrr OP           COLLIN
   In PIA NO i)(4,5              , in said County, on the Flay thALVI UMW- 2002
   before me personally appeared the above-named          •mglAriatili                 , to me
   known and known by me to be Wan/the          mm=                          of Mortgage
   Electronic Registration Systems, Inc., as nominee for Countrywide Home Loans, Inc., the party
   executing the foregoing instrument, and he/she acknowledged said instrument by him/her so
Case 1:18-cv-00570-JJM-LDA Document 1-4 Filed 10/15/18 Page 3 of 4 PageID #: 44




                                              Doc No: 00174522
                                              Book: 8575 Pasta:                     10 -




    executed to be his/her free act and deed and the free act and deed of said Mortgage Electronic
    Registration Systems, Inc., as nominee for Countrywide Home Loans, Inc.

                                                     Ale          A
                       KATHY REPKA
                   My Commission Expires
                                                 Air •11
                                                 am.: I
                    November 14, 2010
                                                 Notary Public
                                                                            REPO
     0.11P1TOmMegriamTPRIP%                      My Commission Expires:     11.14.20
    160-162 Whittier Avenue
    Providence, Rhode Island




                                           RECEIVED:
                                           Providence
                                           Received for Record
                                           Mar 05,2007 at 01:54:36P
                                           Document Num:   00174522
                                           Barbaro Trona
                                           Recorder of Deeds




                                                2
Case 1:18-cv-00570-JJM-LDA Document 1-4 Filed 10/15/18 Page 4 of 4 PageID #: 45




                                    dt
                                         °    NW




                                             sus .b
